Citation Nr: 1436389	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO in Portland, Oregon, which, in pertinent part, denied service connection for a skin disability and for peripheral neuropathy of the bilateral lower extremities.  

The Veteran also initiated appeals on the issues of service connection for bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  The RO granted service connection in June 2008 and November 2013 rating decisions.  The Veteran has not disagreed with the initial disability rating or effective date assigned.  Therefore, those issues have been resolved and are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

The Veteran and his wife testified before a Decision Review Officer at the RO in June 2007 and again before the undersigned at an April 2014 Board hearing at the RO.  Transcripts have been associated with the file.  The Veteran has waived RO consideration of received subsequent to the final consideration of the claim by the RO.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran's acne rosacea is causally related to active military service.

2.  The Veteran's polyneuropathy of the bilateral lower extremities is related to presumed in-service exposure to herbicides.
CONCLUSIONS OF LAW

1.  The criteria for service connection for acne rosacea have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for polyneuropathy of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (West 2002).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was diagnosed with acne rosacea at an April 2011 VA examination.  The Veteran has testified that the acne rosacea began while he was in-service in Vietnam and has continued to be a problem for him since that time.  A September 1967 physical examination report indicates that the Veteran had acne on his chest at that time, although a July 1968 separation from service physical examination report does not indicate the presence of acne.  The Veteran is competent and credible to report ongoing symptoms of a skin disorder beginning during service and thereafter.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  The criteria for service connection are met for acne rosacea.  Shedden, 381 F.3d at 1167; see also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Turning to the peripheral neuropathy of the lower extremities claim, the Board finds that the Veteran has a current disability of polyneuropathy of the bilateral lower extremities.  Private medical opinions from Doctors M., E., and G. are to the effect that the Veteran has a bilateral polyneuropathy of the lower extremities affecting motor and sensory nerves supported by electrodiagnostic testing.  See August 2010 letter from Dr. E.; September 2010 letter from Dr. M.; May 2013 evaluation by Dr. G.  The Veteran's VA treatment records contain a March 2011 electrodiagnostic testing, which found normal nerves in the lower extremities.  An April 2011 VA examination opinion indicated that the Veteran did not have a peripheral neuropathy based on the March 2011 testing.  Given two competing medical conclusions, both from competent medical experts, based on comparable clinical evidence and testing, and in full discussion of relevant factors, including the Veteran's lay history, the medical evidence regarding the existence of a current disability is in equipoise.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current disability of polyneuropathy of the bilateral lower extremities.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran contends that he was exposed to herbicides during service by travel to Vietnam.  The Veteran states, and his service personnel records show, that he was assigned to the U.S.S. Salisbury Sound, which traveled to Vietnam in 1966.  An October 2006 message from the U.S. Army & Joint Services Records Research Center (JSRRC) (formerly the U.S. Armed Services Center for Unit Records Research (CURR)) states that the Salisbury Sound was at Cam Ranh Bay from October 7 to 27, 1966.  The Veteran testified before a Decision Review Officer that he went on a gun boat up the rivers from Cam Ranh Bay.  The October 2006 statement from the JSRRC indicates that ship records did not normally annotate individuals as going ashore or traveling in river boats or launches.  The Veteran is competent to report travel up the inland rivers of Vietnam.  There is no reason from the record to find him not credible.  The Board finds that the Veteran traveled on the inland waterways of Vietnam.  The Veteran is therefore presumed to have been exposed to tactical herbicides.  38 C.F.R. § 3.307(a)(6) (2013).  

The Board finds that the evidence is at least in equipoise that the Veteran's current polyneuropathy of the bilateral lower extremities is due to in-service herbicide exposure.  Letters and treatment records from Drs. E., M., and G. are to the effect that the Veteran's current polyneuropathy disability is likely due to in-service herbicide exposure.  See August 2010 letter from Dr. E.; September 2010 letter from Dr. M.; May 2013 evaluation by Dr. G.  The April 2011 VA examination report does not contain an opinion regarding nexus because the examiner concluded that the Veteran did not have a current disability.  The positive opinions are, therefore, unopposed.  Service connection is warranted.  Shedden, at 1167.  


ORDER

Service connection for acne rosacea is granted.

Service connection for polyneuropathy of the bilateral lower extremities is granted.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


